Citation Nr: 0919264	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  06-02 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1950 to December 1954.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2005 rating decision of the Seattle, Washington Department of 
Veterans Affairs (VA) Regional Office (RO).  In his January 
2006 VA Form 9 (Substantive Appeal), the Veteran requested a 
videoconference hearing before the Board; in a statement 
received in August 2007, he withdrew the request.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2008).  


FINDINGS OF FACT

1.  It is reasonably shown that the onset of the Veteran's 
bilateral hearing loss is related to noise trauma in service.  

2.  It is not shown that the Veteran sustained a back injury 
in service; a back disability was not manifested in service; 
arthritis of the spine was not manifested in the first year 
following the Veteran's discharge from active duty; and his 
current low back disability is not shown to be related to his 
service.  


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.385 (2008).  

2.  Service connection for a back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Veteran was advised of VA's duties to notify and assist 
in the development of his claims prior to the initial 
adjudication of the claims in April 2005.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A May 2004 letter 
explained the evidence necessary to substantiate his claims, 
the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  By letter in 
March 2006 letter in compliance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), he was also informed of 
disability rating and effective date criteria.  He has had 
ample opportunity to respond, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred along the way.  

Regarding VA's duty to assist, the RO has obtained the 
Veteran's service treatment records (STRs) and available 
postservice treatment records.  He was not afforded a nexus 
examination with respect to back disability.  However, the 
Board concludes that a VA examination for such purpose is not 
necessary.  Under 38 C.F.R. § 3.159(c)(4), an examination or 
opinion is necessary if the evidence of record is not 
sufficient evidence to decide the issue but: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of a 
disability; and (B) establishes that the veteran suffered an 
event, injury, or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease.  There is no evidence 
of a back disability in service, no objective evidence of an 
event involving the back in service, and no medical evidence 
of a back disability until many years after the Veteran's 
service, and no competent (medical) evidence that even 
suggests that there may be a nexus between the Veteran's 
current back disability and his service.  A medical opinion 
is not necessary to decide this claim, as such opinion could 
not establish that there was an event, injury, or disease in 
service (to which current disability could be related).  See 
also Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (the Board 
is not required to accept a medical opinion that is based on 
the appellant's recitation of medical history).  Hence, even 
the "low threshold" standard as to when a VA examination is 
necessary outlined by the United States Court of Appeals for 
Veterans Claims (Court) in McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006) is not met.  The RO arranged for a VA 
audiological evaluation of the Veteran, and the Board secured 
a VHA medical advisory opinion in the matter.  The RO also 
attempted further development, and initiated such by 
requesting records for additional private treatment records 
related to treatment from Dr. P.  However, such records were 
not provided in response to VA's request, and further 
development could not proceed with the Veteran or his 
representative's cooperation.  As the duty to assist is not a 
one-way street (see Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991)), the Board is satisfied that evidentiary development 
is complete; VA's duty to assist is met.  Accordingly, the 
Board will address the merits of the claims.  

B.	Factual Background

The Veteran's DD 214 reflects that his military occupational 
specialty was aircraft mechanic.  

The Veteran's STRs are silent for complaints, findings, 
treatment, or diagnoses relating to hearing loss or back 
disability.  The report of his November 1954 examination for 
discharge from active duty shows that his whispered voice 
hearing at discharge was 15/15, bilaterally.  It further 
shows that on clinical evaluation the Veteran's spine was 
normal.  It was noted that he denied "serious illness, 
injury, or surgery" other than the usual childhood 
illnesses, appendicitis (prior to service), and a right ear 
infection in service.  

VA outpatient treatment records, beginning in September 1996, 
show that in September 1996 X-rays revealed mild diffuse 
degenerative changes throughout the thoracic spine, and an L1 
compression fracture.  A March 1999 radiograph found moderate 
osteoarthritic changes of the thoracic spine.  

An April 1999 physical therapy consult report reveals that 
the Veteran had a longstanding history of back arthritis, and 
reported a motor vehicle accident 25 years prior in which he 
was rear-ended.   

An August 2000 audiological evaluation report notes the 
Veteran's complained of hearing difficulties for 
approximately ten years, recently becoming worse.  An August 
2000 lumbosacral spine X-ray found severe degenerative disc 
disease, with diffuse osteopenia.  An October 2000 treatment 
record notes the Veteran's back pain began approximately 5 
years prior, following a lifting injury.  Subsequent 
treatment records show the veteran uses hearing aids.  

On April 2005 audiological evaluation on behalf of VA, 
audiometry revealed that puretone thresholds, in decibels, 
were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
50
70
80
LEFT
20
20
50
70
80

The average puretone thresholds were 54 decibels, right ear, 
and 55 decibels, left ear.  Speech audiometry revealed speech 
recognition ability of 76 percent, right ear, and 72 percent, 
left ear.  The diagnosis was severe to profound high 
frequency SNHL, consistent with traumatic noise exposure and 
presbycusis.  The examiner noted that the Veteran reported 
experiencing hearing loss since 1953.  The examiner opined 
that "[t]he aircraft engines that [the veteran] worked on 
without an existing hearing defender program would have 
certainly been enough noise exposure to onset the hearing 
loss."  The examiner also opined that the "presbycusis has 
no doubt enhanced this hearing impairment."  It was further 
noted that the Veteran's postservice employment experience 
included work in a sawmill, on helicopters, and in heavy 
equipment assembly.  In an April 2005 addendum, the examiner 
stated that "[t]here [was] no clinical availability of 
evidence that would allow me to state the onset of [the 
veteran's] hearing loss without resort to speculation."  

In a July 2007 statement the Veteran related that he injured 
his back in 1951 and received immediate treatment.  He also 
reported that he received private medical treatment from 
several doctors in the 1970s, but that the private doctors 
retained the records for only ten years and were unavailable 
at time of the claim.  

The Board sought a medical advisory in the matter of the 
etiology of the Veteran's hearing loss.  In February 2009 a 
VHA chief of otolaryngology opined that the Veteran's hearing 
loss was likely a result of both age (presbycusis) and noise 
trauma.  He explained that it was more likely than not the 
Veteran suffered some degree of hearing damage as a result of 
noise exposure during service, but it must have been 
relatively small in light of the normal whisper test upon 
discharge from service.  Ultimately, he concluded that it was 
"very unlikely that a substantial portion (>10%) of his 
hearing loss is related to his military service but is 
instead related to presbycusis."  

C.	Legal Criteria and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110. 

Certain chronic diseases (including as pertinent here 
arthritis and sensorineural hearing loss (SNHL) as an organic 
disease of the nervous system) may be service connected on a 
presumptive basis if manifested in a specified period of time 
following active duty (one year for arthritis and SNHL).  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3/309. 
In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

Bilateral Hearing Loss

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

It is not in dispute that the Veteran now has a bilateral 
hearing loss disability, as such is shown by official VA 
audiometry.  Given his occupational specialty in service of 
aircraft mechanic, it may also be conceded (and is not in 
dispute) that he likely was exposed to some degree of noise 
trauma in service.  What he must still show to establish 
service connection for his hearing loss disability is that it 
is related to the noise trauma in service.  
On April 2005 VA audiological evaluation, the examiner stated 
that the aircraft engines the Veteran worked on would have 
been enough noise exposure to onset the hearing loss, but in 
an addendum clarified that he could not state the onset of 
the hearing loss without resort to speculation.  A consulting 
VHA otolaryngologist has opined: "With reasonable certainty 
it is more likely than not that the appellant suffered some 
degree of hearing damage as a result of noise exposure."  

The medical evidence in the record supports the Veteran's 
claim that the onset of his hearing loss is related to his 
exposure to noise trauma.  Consequently, the Board finds that 
the Veteran's bilateral hearing loss was incurred in service, 
and that service connection for such disability is warranted.  

Low Back Disability

A disorder may be service connected if the evidence of record 
shows that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b).  A demonstration of 
continuity of symptomatology is an alternative method of 
demonstrating the second and/or third elements discussed 
above.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

The Veteran alleges that he sustained a back injury in 
service, and that his current back disability stems from such 
injury.  His STRs do not show that a back disability was 
manifested in service.  They are silent for complaints, 
findings, or diagnosis pertaining to back disability.  On 
service separation examination his spine was normal, and he 
denied injury.  There is no medical evidence in the record 
showing back disability until 1996.  [The Board notes that 
the Veteran has reported he received treatment for low back 
disability in the 1970's from a physician whose records are 
no longer available.]  Consequently, service connection for a 
back disability on the basis that such became manifest in 
service and persisted (or on presumptive basis, for arthritis 
as a chronic disease under 38 U.S.C.A. § 1112) is not 
warranted. 

Furthermore, the Board finds the Veteran's more recent 
accounts to the effect that he sustained a back injury in 
service and has had persistent back complaints since simply 
not credible.  Not only are such accounts inconsistent with 
his STRs which show no back injury, and show that on 
separation his spine was normal and denied injury, they are 
also contradicted by the earliest postservice records that 
are associated with his claims file.  Those records, 
beginning in 1996 show that the Veteran reported (and related 
his back and neck complaints to) a motor vehicle accident 25 
years prior to April 1999 (which would be consistent with the 
reported treatment in the 1970's, records of which the 
Veteran states are unavailable).  Furthermore, clinical 
records show that in October 2000 the Veteran attributed his 
then current complaints to a lifting injury 5 years prior.  

The Board notes that the Veteran has not submitted any 
supporting evidence (and there is none in his record) that 
suggests his low back disability might be related to his 
service.  The preponderance of the objective (and credible) 
evidence points to postservice etiologies for his current 
back pathology.  

In the absence of any corroborating evidence that the Veteran 
sustained a back injury in service, and with the 
preponderance of the evidence relating his current back 
disability to postservice injuries, the preponderance of the 
evidence is against this claim.  Accordingly, the benefit of 
the doubt doctrine does not apply; the claim must be denied.  


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for a back disability is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


